Citation Nr: 0822553	
Decision Date: 07/09/08    Archive Date: 07/14/08

DOCKET NO.  03-11 788A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Diego, 
California


THE ISSUE

Entitlement to a higher initial evaluation for service-
connected gastritis, duodenal diverticulum, and hiatal 
hernia, evaluated as 30 percent disabling prior to November 
5, 2004, and as 10 percent disabling thereafter.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

C. Lawson, Counsel




INTRODUCTION

The veteran had active duty from March 1991 to June 1994.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a January 2002 rating decision by the 
San Diego, California, Regional Office (RO) of the Department 
of Veterans Affairs (VA).

In January 2002, the RO granted service connection for 
gastritis with duodenal diverticulum and assigned a 30 
percent disability rating, with an effective date for service 
connection and the 30 percent rating of February 1, 2001.  
The veteran appealed the issues of entitlement to a higher 
initial evaluation.  In May 2003, the RO granted service 
connection for a hiatal hernia.  The RO evaluated the 
veteran's hiatal hernia together with his gastritis and 
duodenal diverticulum.  In March 2004, the Board remanded for 
additional development.

In December 2005, the Appeals Management Center reduced the 
evaluation for gastritis, duodenal diverticulum, and hiatal 
hernia to 10 percent, with an effective date of November 5, 
2004.

The Board remanded the case to the RO again in October 2007.  
The issue of a higher initial evaluation for depressive 
disorder which had been on appeal then was denied by the 
Board at that time.  


FINDINGS OF FACT

1.  Prior to November 5, 2004, the veteran's gastritis with 
duodenal diverticulum and hiatal hernia did not nearly 
approximate chronic hypertrophic gastritis with severe 
hemorrhages or large ulcerated or eroded areas; nor did it 
nearly approximate hiatal hernia with symptoms of pain, 
vomiting, material weight loss and hematemesis or melena with 
moderate anemia; or other symptom combinations productive of 
severe impairment of health; nor did it nearly approximate 
moderately severe duodenal ulcer with impairment of health 
manifested by anemia and weight loss, or recurrent 
incapacitating episodes averaging 10 days or more in duration 
at least four or more times a year.  

2.  From November 5, 2004, the veteran's gastritis with 
duodenal diverticulum and hiatal hernia does not nearly 
approximate chronic hypertrophic gastritis with multiple 
small eroded or ulcerated areas and symptoms; nor does it 
nearly approximate hiatal hernia with persistently recurrent 
epigastric distress with dysphagia, pyrosis, and 
regurgitation, accompanied by substernal or arm or shoulder 
pain, productive of considerable impairment of health; nor 
does it nearly approximate moderate duodenal ulcer with 
recurring episodes of severe symptoms two or three times a 
year averaging 10 days in duration, or with continuous 
moderate manifestations. 


CONCLUSIONS OF LAW

1.  The criteria for a disability rating in excess of 30 
percent for gastritis with duodenal diverticulum and hiatal 
hernia prior to November 5, 2004 have not been met.  38 
U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.321, 
4.114, Diagnostic Codes 7306, 7307, 7346 (2007).

2.  The criteria for a disability rating in excess of 10 
percent for gastritis with duodenal diverticulum and hiatal 
hernia from November 5, 2004 have not been met.  38 U.S.C.A. 
§§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.321, 4.114, 
Diagnostic Codes 7306, 7307, 7346 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA's duties to notify and assist

As required by 38 U.S.C.A. § 5103(a), prior to the initial 
unfavorable agency of original jurisdiction (AOJ) decision, 
the claimant must be provided notice consistent with 38 
U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b).  This notice 
must: (1) inform the claimant about the information and 
evidence not of record that is necessary to substantiate the 
claim; (2) inform the claimant about the information and 
evidence that VA will seek to provide; and (3) inform the 
claimant about the information and evidence the claimant is 
expected to provide.  For claims pending before VA on or 
after May 30, 2008, 38 C.F.R. § 3.159 was recently amended to 
eliminate a requirement that VA request that a claimant 
submit any evidence in his or her possession that might 
substantiate the claim.  See 73 FR 23353 (Apr. 30, 2008).  

Here, the duty to notify was satisfied through August 2001 
and April 2002 letters to the veteran that were sent prior to 
the initial AOJ decisions in this matter.  Additional letters 
were sent in August 2003 and March 2004.  The veteran was 
also notified of effective dates for ratings and degrees of 
disability in November 2007.  Regardless, the Court has held 
that, "once a decision awarding service connection, a 
disability rating, and an effective date has been made, 
section 5103(a) notice has served its purpose, and its 
application is no longer required because the claim has 
already been substantiated."  See Hartman v. Nicholson, 483 
F.3d 1311 (Fed. Cir. 2007).  

VA also has a duty to assist the veteran in obtaining 
evidence necessary to substantiate the claim.  38 U.S.C.A. 
§ 5103A.  In this case, VA obtained service, VA, and private 
medical records, and Social Security Administration records, 
and examined the veteran in October 2001, November 2004, and 
December 2007.  VA has satisfied its assistance duties.

Higher initial ratings

Disability ratings are determined by the application of a 
schedule of ratings which is based on average impairment of 
earning capacity.  38 U.S.C.A. § 1155.  38 C.F.R. Part 4 
contains the rating schedule.

In Fenderson v. West, 12 Vet. App. 119 (1999), the Court 
discussed the concept of the "staging" of ratings, finding 
that in cases where an initially assigned disability 
evaluation has been disagreed with, it was possible for a 
veteran to be awarded separate percentage evaluations for 
separate periods based on the facts found during the appeal 
period.  Fenderson, 12 Vet. App. at 126-28.  The Board 
concludes that the disability has significantly changed and 
that staged ratings are warranted, as discussed below.

Ratings under Diagnostic Codes 7301 to 7329, inclusive, 7331, 
7342, and 7345 to 7348 inclusive will not be combined with 
each other.  A single evaluation will be assigned under the 
Diagnostic Code which reflects the predominant disability 
picture, with elevation to the next higher evaluation where 
the severity of the overall disability warrants such 
evaluation.  38 C.F.R. § 4.114.  

Diagnostic Code 7307   Gastritis, hypertrophic (identified by 
gastroscope):
	
Chronic; with severe hemorrhages; or large ulcerated or 
eroded areas, 
60 percent

Chronic; with multiple small eroded or ulcerated areas, 
and symptoms, 
30 percent

	Chronic; with small nodular lesions, and symptoms, 
        10 percent

Diagnostic Code 7346   Hiatal hernia:
	
        Symptoms of pain, vomiting, material weight loss and 
hematemesis or 	melena with moderate anemia; or other symptom 
combinations productive of 	severe impairment of health, 
        60 percent 

	Persistently recurrent epigastric distress with 
dysphagia, pyrosis, and 	regurgitation, accompanied by 
substernal or arm or shoulder pain, productive 	of 
considerable impairment of health, 
        30 percent

	With two or more of the symptoms for the 30 percent 
evaluation of less 	severity, 
        10 percent

Diagnostic Code 7306, Duodenal Ulcer:  
	
        Severe: pain only partially relieved by standard ulcer 
therapy, periodic 	vomiting, recurrent hematemesis or 
melena, with manifestations of anemia 	and weight loss 
productive of definite impairment of health, 
        60 percent

	Moderately severe: less than severe but with impairment 
of health 	manifested by anemia and weight loss; or recurrent 
incapacitating episodes 	averaging 10 days or more in 
duration at least four or more times a year,  
        40 percent

	Moderate:  recurring episodes of severe symptoms two or 
three times a year 	averaging 10 days in duration; or with 
continuous moderate manifestations, 	20 percent

	Mild:  with recurring symptoms once or twice yearly, 
        10 percent

The veteran argued in May 2003 that endoscopy was only 
performed when his stomach was asymptomatic and when his 
stomach lining was healed.  Therefore, the results were 
atypical.  He stated that endoscopy procedure instructions 
preclude observation during period of inflammation/erosion.  
However, the rating schedule does not require endoscopy at 
any particular time.  

Prior to November 5, 2004

Prior to November 5, 2004, the disability is rated as 30 
percent disabling.  The veteran had a hemoccult negative 
stool in January 2001 according to a June 2002 VA medical 
record.  In April 2001, his hiatal hernia symptoms were 
controlled.  

On VA examination in October 2001, the veteran stated that 
his gastritis felt better on Prevacid and that he had a bowel 
movement almost daily.  About every third day he would not 
have one, and occasionally, they would be accompanied by 
crampy abdominal pain and explosive diarrhea.  Examination 
revealed slight tenderness in the epigastrium and there was 
no sign of anemia.  The veteran did not have any diverticulum 
during an endoscopy about 6 months beforehand.  

On VA evaluation in December 2001, the veteran was concerned 
about a 20 pound weight loss and weighed 147.3 pounds.  He 
denied vomiting and gastroesophageal reflux disease symptoms 
were well managed.  He reported cramping and diarrhea 
intermittently.  He had no pain and his abdomen was soft with 
the slightest tenderness to palpation in the left lower 
quadrant.  There was no anemia.  The assessment was weight 
loss, early satiety, with gastroesophageal reflux disease.

In April 2002, it was reported that an 
esophagogastroduodenoscopy for gastritis in January 2002 was 
normal except for hiatal hernia.  The veteran's weight loss 
was reversing now, his appetite was improved, and medication 
had had a good effect on hiatal hernia symptoms.  On VA 
evaluation in June 2002, the veteran complained of an 
epigastric burning associated with a gnawing hunger.  He 
weighed 150.4 pounds and his abdomen was soft with a possible 
mild tenderness in the right lower quadrant and no rebound 
tenderness or masses.  A stool was guaiac negative.  
Esophagogastroduodenoscopy in December 2000 was said to have 
revealed gastritis, duodenal diverticulum, and no reflux.  

In November 2002, the veteran stated that his 
gastroesophageal reflux disease was controlled, that he had 
no gastritis symptoms, and that his appetite was improved.  
Labs including complete blood count and Chem. 10 were within 
normal limits and the veteran had a hemoccult negative stool.  
The assessment was that his gastroesophageal reflux disease 
was controlled and his gastritis had resolved.

On VA evaluation in May 2003, the veteran was in no acute 
distress and weighed 159.2 pounds.  The assessment was that 
his gastritis remained resolved.  In November 2003, he was 
156 pounds.  In January 2004, he reported that he had stomach 
pain that wakes him up at night.  He denied blood in his 
stool and vomiting.  In June 2004, the veteran stated that 
dyspepsia symptoms were occurring only in relation to 
medications he was taking for headaches.  Chem. 10 lab 
results were normal.  

The Board concludes that prior to November 5, 2004, a rating 
higher than 30 percent is not warranted.  The evidence does 
not show that the veteran had or nearly approximated chronic 
hypertrophic gastritis with severe hemorrhages, or large 
ulcerated or eroded areas; or that he had or nearly 
approximated hiatal hernia with symptoms of pain, vomiting, 
material weight loss, and hematemesis or melena with moderate 
anemia; or other symptom combinations productive of severe 
impairment of health; or that he nearly approximated 
moderately severe duodenal ulcer with impairment of health 
manifested by anemia and weight loss, or recurrent 
incapacitating episodes averaging 10 days or more in duration 
at least four or more times a year.  

In December 2000, esophagogastroduodenoscopy was normal 
except for a hiatal hernia without reflux.  There were no 
indications of severe hemorrhages or large ulcerated or 
eroded areas during the rating period prior to November 5, 
2004.  The examination in October 2001 revealed only slight 
tenderness in the epigastrium, and stool was guaiac negative 
then and in June 2002.  While there was weight loss before 
April 2002, it reversed itself and the veteran has never been 
characterized as having material weight loss.  Nor were 
vomiting, hematemesis, melena, anemia, or other symptom 
combinations productive of severe impairment of health 
reported.  Additionally, there was not the equivalent of a 
moderately severe duodenal ulcer.  There are no reported 
instances of vomiting or melena and stool was guaiac negative 
in October 2001 and in June and November 2002, and no ulcers 
have been reported during the rating period.  

The symptoms together from gastritis, hiatal hernia, and 
duodenal diverticulum did not nearly approximate the 60 
percent criteria under either Diagnostic Code 7307 or 7346, 
or the 40 percent criteria under Diagnostic Code 7305.  



From November 5, 2004

From November 5, 2004, the disability is rated as 10 percent 
disabling.  On VA examination November 5, 2004, the veteran's 
abdomen had normal bowel sounds.  He complained of tenderness 
irrespective of which part of the abdomen was palpated.  
There was no guarding associated with the diffuse tenderness.  
Rectal examination was heme negative.  The diagnosis was 
dyspepsia.  

In May 2005, the veteran was well nourished.  His weight was 
157 in October 2005.  In October 2006, his gastritis was 
monitored.  His weight was 152.3 pounds.  In August 2006, his 
abdomen was soft and there was no tenderness to percussion.  
The assessment was that symptoms from gastritis were stable.  
In February 2007, the veteran reported that his weight 
fluctuated between 155-165 pounds.  He weighed 160.5 pounds 
and his abdomen was soft and nontender with no masses, and 
bowel sounds were normal.  In July 2007, the veteran's 
abdomen was soft and nontender and nondistended.  In August 
2007, the veteran weighed 164 pounds and had bowel sounds and 
his abdomen was soft and nontender to percussion.  The 
assessment was that his gastritis was not an active issue.  

On VA examination in December 2007, the veteran reported that 
he continued to experience acid stomach intermittently, and 
that its symptoms could be relieved by eating ice cream.  He 
denied hematemesis, melena, chronic nausea or vomiting, 
unexplained weight loss, and history of anemia.  On 
examination, he was well nourished, weighing 164.3 pounds.  
His abdomen had normal bowel sounds.  He complained of 
diffuse tenderness with palpation of his upper and lower 
quadrants, but had no guarding.  The diagnosis was dyspepsia.  
An upper gastrointestinal series in December 2007 revealed 
thickened gastric folds consistent with gastritis, as well as 
a duodenal diverticula.  The diagnosis also was hiatal hernia 
on upper gastrointestinal endoscopy in 2002, with no mention 
of reflux noted then or on upper gastrointestinal series in 
December 2007.  

The Board concludes that since November 5, 2004, the 
veteran's symptoms do not nearly approximate chronic 
hypertrophic gastritis with small eroded or ulcerated areas, 
and symptoms; or hiatal hernia with persistently recurrent 
epigastric distress with dysphagia, pyrosis, and 
regurgitation, accompanied by substernal or arm or shoulder 
pain, productive of considerable impairment of health; or 
moderate duodenal ulcer with recurring episodes of severe 
symptoms two or three times a year averaging 10 days in 
duration, or with continuous moderate manifestations.  

In August 2007, the assessment was that the veteran's 
gastritis was not an active issue.  An upper gastrointestinal 
series in December 2007 revealed thickened gastric folds and 
a duodenal diverticula, but no eroded or ulcerated areas.  
Persistently recurrent epigastric distress is not shown.  To 
the contrary, on VA examination in December 2007, the veteran 
reported acid stomach intermittently.  He has not complained 
of dysphagia, pyrosis, or regurgitation, and there was no 
reflux on upper gastrointestinal series in December 2007.  He 
has also not complained of substernal, arm, or shoulder pain, 
and no evidence shows the disability to be productive of 
considerable impairment of health.  The veteran was well 
nourished in May 2005 and December 2007, and he had no 
guarding on examination in November 2004.  The veteran's 
abdomen has varied from diffusely tender to nontender and has 
been soft and nondistended.  

The evidence also shows that the disability has not nearly 
approximated moderate duodenal ulcer with episodes of 
recurring symptoms several times a year.  No ulcers have been 
reported during the rating period.

The symptoms together from gastritis, hiatal hernia, and 
duodenal diverticulum do not nearly approximate the 30 
percent criteria under either Diagnostic Code 7307 or 7346, 
or the 20 percent criteria under Diagnostic Code 7305.  

The RO considered Diagnostic Code 7327, diverticulitis in May 
2003.  However, the veteran is not shown to have 
diverticulitis, and diverticulitis is to be rated as 
irritable colon syndrome, ulcerative colitis, or peritoneal 
adhesions, whereas the veteran's diverticulum is in his 
duodenum.  Under the circumstances, rating the disorder as 
diverticulitis would not be rating it under a closely related 
disease because the functions affected, anatomical 
localization, and symptomatology are not closely analogous.  
See 38 C.F.R. § 4.20 (2007).  The Board has reviewed the 
rating schedule and finds that no other Diagnostic Codes 
would be appropriate.  See Butts v. Brown, 5 Vet. App. 532, 
538 (1993) (en banc).

Under 38 C.F.R. § 3.321(b)(1) (2007), to accord justice in an 
exceptional case where the schedular standards are found to 
be inadequate, the field station is authorized to refer the 
case to the Under Secretary for Benefits or the Director, 
Compensation and Pension Service for assignment of an 
extraschedular evaluation commensurate with the average 
earning capacity impairment.  The governing criteria for such 
an award is a finding that the case presents such an 
exceptional or unusual disability picture with such related 
factors as marked inference with employment or frequent 
periods of hospitalization as to render impractical the 
application of the regular schedular standards.

After reviewing the record, the Board finds that there have 
not been frequent periods of hospitalization due to the 
disability at issue.  The Board also finds that the veteran's 
symptoms are contemplated by the rating criteria, and that 
there has not been marked interference with employment due to 
the disability at issue.  According to the November 2004 VA 
examination report, the veteran worked as an acupuncturist 
until 2002 or 2003, when he obtained individual 
unemployability.  The veteran is service-connected for two 
other disabilities each rated as 50 percent disabling, and he 
has not reported marked interference with employment due to 
the service-connected disability at issue.  The Board finds 
no basis for further action on this question.  VAOPGCPREC. 6-
96 (1996).


ORDER

A higher initial evaluation for service-connected gastritis, 
duodenal diverticulum, 
and hiatal hernia, prior to and from November 5, 2004, is 
denied.


____________________________________________
P. M. DILORENZO
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


